Barnard, P. J.
The facts of this case are very simple, and are generally admitted. The case turns upon one disputed question only. On the 13th of September, 1872, the plaintiff and defendant entered into an agreement in writing by which the plaintiff was to solicit applications for insurance in defendant’s company. The rate of compensation was by commissions upon the amounts, and varying with the length of time which the policies were to run. The employment continued until the 28th of January, 1875, when it was terminated by the defendant. The contract provided that it should continue during the good behavior of the plaintiff, and that the defendant, for the plaintiff’s default or neglect, might terminate the contract upon a notice of 30 days, and for his malpractice the defendant could terminate it at once. The contract further provided that, in addition to the commissions upon the procurement of the policies, the plaintiff was to be entitled to a commission upon the renewal of all the policies “developed by him under the contract” for a term of 10 years after the contract ended, as provided in the contract. The contract provided that, upon a discharge for malpractices, “all business developed under this contract shall be thereupon forfeited. ” The defendant avers a discharge of the plaintiff for malpractice, and this is the only issue in the case. The contract, the performance under it, the averment of his commission, if he be entitled to any, are all uncontradicted. The question litigated as to malpractice is again simplified by many undisputed facts, so as to finally leave one fact only upon which if depends. The plaintiff did not forward the moneys received for policies and renewal premiums, as he should have done by the defendant’s instruction; but he says these were waived by the company, and thus the question is solely whether this is so or not. Upon this question there are but two witnesses, the plaintiff and the defendant’s vice-president. It is proven that the defendant sued the plaintiff and his sureties for a balance of money unpaid, and recovered a judgment which was paid. The plaintiff’s case depends upon the fact whether the defendant consented that he might take notes for the premiums, instead of cash. He testified that, owing to the tightness of money and to effects of the panic in 1874, he told the defendant’s vice-president, Mr. Hegeman, that, to keep the business together, it was necessary to take notes for the premiums; that Hegeman replied, “ Get them in as fast as you can. ” The plaintiff held about $3,500 of these notes when he was discharged, and there was less than this sum due the company by the commission due plaintiff. Hegeman denies the conversation, and all its parts. A witness, Bendsly, states that plaintiff said he was foolish to take the course he did, and this completes the evidence upon the issue. The plaintiff’s conduct is in many respects as consistent with his views of the case as they are with the defendant’s theory of it. The authority of the plaintiff, and the real truth of the matter, are more likely to be determined correctly by the trial than by an appellate court. The legal rule is in conformity with this, that a fairly debatable question of fact will not be reversed on appeal. Judgment affirmed, with costs.